internal_revenue_service department of the treasury washington dc index number number release date person to contact telephone number refer reply to cc dom p si - plr-122745-98 date date x a b c d1 d2 dear this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x concerning certain stock arising from a recapitalization the information submitted states that x has been an s_corporation since d1 currently a and b are the sole shareholders of x prior to d2 x’s only authorized stock was big_number shares of voting common of which shares were owned by each of a and b the sole shareholders effective d2 x reorganized its capital structure to include a class of nonvoting common_stock the purpose of the reorganization is to provide incentive compensation to c by issuing shares of the newly created nonvoting common_stock to c subject_to the stockholder’s agreement described below a as x’s president represents that the nonvoting shares do not differ from the voting shares with respect to any rights of distribution and that these shares are entitled to the same allocation of earnings as the voting shares terry l friedman a proposed stockholder’s agreement between a b c and x agreement provides for the terms under which stock that will be issued to c may be transferred or redeemed sec_1 of agreement provides that the parties do not want shares of the stock to be made generally available to persons other than a and b therefore the parties agree that c will not encumber transfer or permit to be encumbered or transferred all or any portion of c’s stock whether now or hereafter acquired except in accordance with the agreement no attempted encumbrance or transfer of any shares of c’s stock not in accordance with agreement shall be reflected on x’s books sec_1 of agreement provides that c may not encumber any or all of c’s stock in connection with any debt sec_1 of agreement provides that if c ceases to be an employee of x as a result of voluntary termination of employment termination of employment by the mutual consent of c and x termination of employment by x for any reason whether such termination is voluntary or involuntary with or without cause or with or without notice or because c is a disabled stockholder defined in of agreement c shall be deemed to have offered to sell all of c’s stock to x and to a and b for the agreement price such offer shall be deemed made on the date on which c ceases to be an employee of x item of agreement provides that x shall have sixty days from such offer to elect to buy all or any of the offered stock item of agreement provides that a and b shall have sixty days from expiration of the option period in item in which to elect to buy all or any of the offered stock as to which x did not exercise its option a and b may elect to buy such remaining shares of the offered stock in proportion to their respective ownership of the stock excluding the offered stock or in such other proportion as they shall agree upon item of agreement provides that if x and a and b shall not in the aggregate elect to buy all of the offered stock within such two periods under item sec_1 and x shall buy all of the offered stock as to which no election to purchase was made under item sec_1 or provisions similar to sec_1 are included in agreement for c’s receipt of any bona_fide offer as defined in to purchase c’s stock sec_1 any involuntary lifetime_transfer terry l friedman by c sec_1 and c’s death sec_1 sec_2 of agreement provides that the agreement price shall be the book_value of the offered stock item of agreement provides that the book_value of the offered stock shall be determined in accordance with generally_accepted_accounting_principles consistently applied sec_1361 of the code provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have more than one class of stock sec_1361 of the code provides that for purposes of sec_1361 a corporation will not be treated as having more than one class of stock solely because there are differences in voting rights among the shares of common_stock sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 of the regulations provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including terry l friedman actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 of the regulations provides that buy-sell agreements among shareholders agreements restricting the transferability of stock and redemption agreements are disregarded in determining whether a corporation’s outstanding shares of stock confer identical distribution and liquidation rights unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 and the agreement establishes a purchase_price that at the time the agreement is entered into is significantly in excess of or below the fair_market_value of the stock agreements that provide for the purchase or redemption of stock at book_value or at a price between fair_market_value and book_value are not considered to establish a price that is significantly in excess of or below the fair_market_value of the stock and thus are disregarded in determining whether the outstanding shares of stock confer identical rights sec_1_1361-1 of the regulations provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation’s shares of stock confer identical rights sec_1_1361-1 of the regulations provides that a determination of book_value will be respected if the book_value is determined in accordance with generally_accepted_accounting_principles including permitted adjustments based solely on the facts submitted and the representations made we conclude that the creation of the nonvoting common_stock and the issuance of nonvoting common_stock to c subject_to agreement do not create a second class of stock for purposes of sec_1361 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied concerning whether the transaction effective d2 constituted a corporate recapitalization within the meaning of sec_368 in addition no opinion is expressed or implied regarding the application of sec_83 finally no opinion is expressed or implied concerning whether x’s s_corporation_election under sec_1362 was valid terry l friedman this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours branch h grace kim assistant to the chief office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
